Exhibit 10.2

SUBSCRIPTION AGREEMENT

Environmental Power Corporation

One Cate Street

4th Floor

Portsmouth, NH 03801

Ladies and Gentlemen:

The undersigned (individually, an “Investor” and, collectively with all others
executing Subscription Agreements of like tenor which are accepted by the
Company, the “Investors”) is writing to advise you of the following terms and
conditions under which the Investor hereby offers to subscribe (the “Offer”) for
the securities of this private placement (the “Offering”) offered by
Environmental Power Corporation, a Delaware corporation (the “Company”). The
exclusive placement agents for the Offering are Westminster Securities
Corporation and Canaccord Adams, Inc. (each, a “Placement Agent” and
collectively, the “Placement Agents”). The Company is issuing investment units
(“Units”) each consisting of (i) one (1) share of Series A 9% Cumulative
Convertible Preferred Stock, par value $.01 per share (the “Preferred”), and
(ii) five (5) detachable warrants (the “Warrants”) to purchase one share each of
the Company’s common stock, par value $0.01 per share (the “Common Stock”) on
the following terms:

(a) The purchase price for each Unit shall be the sum of (i) ten times the
Preferred Conversion Price for each share of Preferred and (ii) $0.625
(representing a cost basis of $0.125 per Warrant). The “Preferred Conversion
Price” will be 105% of the last closing trade price of the Common Stock
(“Closing Price”) preceding the execution of definitive Subscription Agreements
between the Company and the Investors (the “Offering Market Price”).

(b) Each share of Preferred will be initially convertible into ten (10) shares
(“Shares”) of Common Stock at the Preferred Conversion Price. Each Warrant will
represent the right to purchase one share each of Common Stock at an exercise
price equal to 110% of the Offering Market Price per share (the “Warrant
Shares”), expiring five years from their date of issuance.

The Preferred and the Warrants shall be collectively referred to as the
“Securities”. The Shares and the Warrant Shares shall be collectively referred
to as the “Underlying Shares”.

The Company may issue up to $15,000,000 of Units (the “Maximum Offering”) in
this Offering. The Investor understands that the Securities are being issued
pursuant to the exemption from registration requirements of the Securities Act
of 1933, as amended (the “Securities Act”), in a private placement pursuant to
an exemption from registration under Section 4(2) of the Securities Act and Rule
506 of Regulation D promulgated thereunder (“Regulation D”). As such, the
Securities and the Underlying Shares are “restricted securities”.

The Units are being offered on a “best efforts” basis by the Company to
Investors introduced by the Placement Agents, during an offering period
commencing on October 20, 2006 (the “Commencement Date”) and continuing until
October 31, 2006 (the “Offering Period”). The Offering will continue until the
earlier of (i) the close of business (5:00 p.m. EDT) on October 31, 2006,
(ii) termination by mutual agreement of the Company and the Placement Agents, or
(iii) completion of the sale of the Maximum Offering (the “Offering Termination
Date”). Any subscription documents received after the Offering Termination Date
will be returned.

1. Subscription & Closing.

Subject to the terms and conditions hereinafter set forth in this Subscription
Agreement, the Investor hereby offers to purchase Securities as set forth in the
Investor Signature Page attached hereto.



--------------------------------------------------------------------------------

Acceptance of this Offer shall be deemed given by the countersigning of this
Subscription Agreement, in whole or in part, on behalf of the Company.

The closing of the Offering (the “Closing”) will be held on such date (the
“Closing Date”) which is the later of three (3) business days of the completion
by the Company’s subsidiary, Microgy Holdings LLC, of a tax-exempt bond
financing for a minimum of $40,000,000 in Texas substantially similar to that
described in the Preliminary Limited Offering Memorandum dated September 27,
2006 and resulting in gross proceeds of at least $40,000,000 (the “Bond
Financing”) and the satisfaction of each of the following conditions :

(a) Microgy, Inc. shall have acknowledged the provisions of Section 6(m) herein
by executing the Investor Signature Page attached hereto.

(b) The Company shall have delivered to Investors a certificate of the Chief
Executive Officer and Chief Financial Officer of the Company, in the form
attached hereto as Exhibit C;

(c) The Company shall have delivered to Investors an opinion of counsel to the
Company in the form attached hereto as Exhibit D;

(d) The Company shall have delivered to Investors a copy of the resolutions
adapted by its Board of Directors authorizing the Offering, the issuance of the
Preferred and Warrants, and the issuance or reservation of the Preferred,
Shares, Warrants and Warrant Shares.

(e) Trading in the Company’s Common Stock shall not have been suspended from the
American Stock Exchange;

(f) The American Stock Exchange shall have approved the Shares and Warrant
Shares for listing;

(g) No Material Adverse Effect (as hereinafter defined) shall have occurred
since the date this Offer was accepted;

(h) All of the representations and warranties of the Company and each Investor
hereunder shall be true and correct in all material respects as of the Closing
Date, except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct as of such date;

(i) The Company shall have filed with the Delaware Secretary of State the
Certificate of Designations, Preferences and Rights of the Series A Preferred
Stock in the form attached hereto as Exhibit E;

(j) The Company shall have issued or authorized the issuance of the certificates
representing the Preferred and the Warrants, in the form attached hereto as
Exhibit F, to each Investor based upon their respective purchase amounts
hereunder, which Preferred certificates and Warrants shall be delivered to the
Investors within two (2) business days of the Closing Date; and

(k) The Company shall have received immediately available funds representing the
purchase price for the Units from each Investor hereunder.

2. Conditions to Offer. The Offering is made subject to the following
conditions:

(a) that the Company shall have the right to accept or reject this Offer, in
whole or in part, for any reason whatsoever;

(b) that the Investor agrees to comply with the terms of this Subscription
Agreement; and

 

2



--------------------------------------------------------------------------------

(c) that this Offer shall be deemed null and void and no rights pursuant to this
Subscription Agreement shall be granted to the Investors or the Company if the
Bond Financing has not closed prior to December 29, 2006 (“Termination Date”),
provided, however, that the Termination Date may be extended by the Investor by
written notice to the Company to no later than February 28, 2007 to allow the
Bond Financing to be completed.

3. Representations and Warranties of the Investor.

The Investor, in order to induce the Company to accept this Offer, hereby
warrants and represents as follows:

(a) Organization; Authority. The Investor, if not an individual, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Subscription
Agreement and otherwise to carry out its obligations hereunder. The purchase by
Investor of the Securities hereunder has been duly authorized by all necessary
action on the part of Investor. This Subscription Agreement has been duly
executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law. Investor agrees that the Investor’s subscription
shall be irrevocable by Investor, and that, except as required by applicable
law, Investor shall not be otherwise entitled to cancel, terminate or revoke
this Subscription Agreement or any of Investor’s obligations hereunder.

(b) Restricted Securities. Investor understands that the Securities and the
Underlying Shares each are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law. The Investor
hereby agrees that the Company may insert the following or similar legend on the
face of the certificates or other instruments evidencing the Securities and
Underlying Shares, if required in compliance with federal and state securities
laws:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or under the securities laws of any state. They
may not be sold, offered for sale, or hypothecated in the absence of an
effective registration statement with respect to the securities under the
Securities Act or an opinion of counsel reasonably satisfactory to the company
that such registration is not required pursuant to a valid exemption therefrom
under the Securities Act.”

Unless the Underlying Shares are subject to an effective registration statement
or eligible to be resold pursuant to an exemption from registration, the
Investor further represents and agrees that the Investor will not sell,
transfer, pledge (unless pursuant to Section 6(a) below) or otherwise dispose of
or encumber the Securities (or the Underlying Shares) unless prior to any such
sale, transfer, pledge, disposition or encumbrance, the undersigned will, if
requested, furnish to the Company’s transfer agent (or to the Company or any
other agent of the Company acting as transfer agent with respect to the
Preferred or Warrants) an opinion of counsel in form and substance that
registration under the Securities Act or applicable state securities laws is not
required, which opinion shall be obtained from (i) the Company’s counsel or
(ii) Investor’s counsel, provided such opinion is reasonably satisfactory to the
Company and/or the Company’s counsel.

(c) No Distribution. Investor is acquiring the Securities as principal for its
own account, in the ordinary course of its business, and not with a view to or
for distributing or reselling such Securities or any part thereof. Investor has
no present intention of distributing any of such Securities or Underlying Shares
and has no agreement or understanding, directly or indirectly, with any other
individual, corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind
(each, a “Person”) regarding the distribution of such Securities or Underlying
Shares (this representation and warranty shall not limit such Investor’s right
to sell the Preferred, Shares, Warrants or Warrant Shares pursuant to a
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).

 

3



--------------------------------------------------------------------------------

(d) Accredited Investor Status. The Investor hereby represents and warrants to
the Company that the Investor is an “accredited investor” within the meaning of
Rule 501 of Regulation D, insofar as the Investor is one or more of the
following:

(i) A tax exempt organization as defined in Section 501(c)(3) of the Internal
Revenue Code, or a corporation, a Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

(ii) A natural person whose individual net worth (or joint net worth with that
person’s spouse) exceeds $1,000,000;

(iii) A natural person who had an individual income in excess of $200,000 (or
joint income with such person’s spouse in excess of $300,000) in each of the two
most recent years and who reasonably expects an income in excess of $200,000 (or
joint income in excess of $300,000) in the current year;

(iv) A trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act; or

(v) An entity all the equity owners of which may respond affirmatively to any of
the preceding clauses.

The Investor is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act and the Investor is not a broker-dealer. In
connection with a subscription hereunder, Investor will complete, execute and
return the Statement of Accredited Investor attached hereto as Exhibit A
certifying such status.

(e) Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Investor has not authorized any Person to act
as his Purchaser Representative (as that term is defined in Regulation D of the
General Rules and Regulations under the Securities Act) in connection with this
transaction. Investor is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.

(f) General Solicitation. Investor is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement

(g) Access to Information. The Investor has reviewed the SEC Reports (as defined
in Sectio n 4(h) below) and the Company has not made any other representations
or warranties to the Investor with respect to the Company except as contained
herein or in the SEC Reports. The Investor has been afforded the opportunity to
ask questions of, and receive answers from, the officers and/or directors of the
Company concerning the terms and conditions of the Offering and to obtain any
additional information, to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information furnished; and has availed himself of
such opportunity to the extent he considers appropriate in order to permit him
to evaluate the merits and risks of an investment in the Securities. It is
understood that all documents, records and books pertaining to this investment
have been made available for inspection by the Investor during reasonable
business hours at its principal place of business. Notwithstanding the
foregoing, it is understood that the Investor is purchasing the Securities
without being furnished any prospectus setting forth all of the information that
would be required to be furnished under the Securities Act and this Offering has
not been passed upon or the merits thereof endorsed or approved by any state or
federal authorities.

 

4



--------------------------------------------------------------------------------

(h) Subscriptions by Placement Agents. The Investor hereby acknowledges that the
Placement Agents, their affiliates and/or their beneficial owners may subscribe
for Securities.

The Investor certifies that each of the foregoing representations and warranties
set forth in subsection (a) through (h) inclusive of this Section 3 are true as
of the date hereof and shall survive such date and the Closing.

4. Representations and Warranties of the Company.

The Company hereby makes the following representations and warranties to the
Investor. Exceptions to the below, if any, shall be set forth in a disclosure
schedule, attached hereto, each such disclosure schedule numbered in accordance
with the section and paragraph number below to which it relates.

(a) Subsidiaries. The Company wholly owns, directly or indirectly, the following
subsidiaries which are currently active and/or operating: Buzzard Power
Corporation, Microgy, Inc., Microgy Holdings, LLC, MST Production Ltd., MST
Estates, LLC, MST GP LLC, Rio Leche Estates, L.L.C. and EPC Corporation (each
subsidiary of the Company individually a “Subsidiary” and collectively,
“Subsidiaries”). All capital stock owned by the Company directly or through one
or more Subsidiaries in each such Subsidiary is validly issued and is fully
paid, non-assessable and free of preemptive and similar rights.

(b) Organization and Qualification. Each of the Company and its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Subscription Agreement, (ii) a material adverse effect on the results of
operations, assets, business, or financial condition of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Subscription Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened
(“Proceeding”) has been instituted in any such jurisdiction revoking, limiting
or curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the Offering. The execution and
delivery of this Subscription Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company, other than the Required Approvals (as defined below).
This Subscription Agreement, when executed and delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
the indemnification obligations of the Company set forth herein may be limited
by applicable law or public policy.

(d) No Conflicts. The execution, delivery and performance of this Subscription
Agreement by the Company and the consummation by the Company of the Offering do
not and will not: (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) subject to obtaining the Required
Approvals (as defined

 

5



--------------------------------------------------------------------------------

below), conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiaries’ debt or otherwise) or other
understanding to which the Company or either of the Subsidiaries is a party or
by which any property or asset of the Company or its Subsidiaries is bound or
affected and which is filed as an exhibit to the Company’s Annual Report on Form
10-K for the year ended December 31, 2005, or any other periodic or current
report filed by the Company with the Securities and Exchange Commission (the
“Commission”) since December 31, 2005 (the “Material Contracts”), or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
as currently in effect to which the Company or either of the Subsidiaries is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or any of the Subsidiaries is bound
or affected; except in the case of each of clauses (ii) and (iii) (except with
respect to federal and state securities laws), such as could not, individually
or in the aggregate (a) adversely affect the legality, validity or
enforceability of the Offering or (b) have or result in or be reasonably likely
to have or result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any of the
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of this
Subscription Agreement, other than: (i) the filing with the Commission of the
Registration Statement required by Section 5(a), (ii) the filing with the
Commission of a Notice on Form D pursuant to Regulation D, (iii) applicable Blue
Sky filings, (iv) the filing of the Certificate of Designations of the Preferred
with the Delaware Secretary of State, and (v) the application(s) to the American
Stock Exchange for the listing of the Underlying Shares for trading thereon in
the time and manner required thereby (collectively, the “Required Approvals”).

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with this Subscription Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens,
and not subject to any preemptive rights. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock required for
issuance of the Shares and the Warrant Shares, and when issued (and paid for, in
the case of the Warrant Shares, assuming they are not subject to a cashless
exercise provision), will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens and not subject to any preemptive
rights.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company is as set forth in the SEC Reports as
of their respective dates. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
Offering. Except as disclosed in the SEC Reports, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person or entity any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than pursuant to
this Offering, including the Company’s obligation to issue to the Placement
Agents warrants representing the right to purchase an aggregate of 4% of the
number of Shares and Warrant Shares issuable pursuant to this Offering) and will
not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities, except for
a weighted average anti-dilution adjustment to be applied to the exercise price
of warrants issued by the Company in connection with its 2004 private placement
of securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities and the Underlying Shares. Except as
described in the SEC Reports, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders. A complete list of
stockholders of the Company that are officers, directors and individuals holding
more than 5% of the outstanding Common Stock is included in the SEC Reports.

 

6



--------------------------------------------------------------------------------

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended (“Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials being collectively referred to herein as the “SEC Reports”) in
accordance with the time requirements of the Securities Act and the Exchange
Act. As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company has advised Investor that a
correct and complete copy of each of the SEC Reports (together with all exhibits
and schedules thereto and as amended to date) is available at
http://www.sec.gov, a website maintained by the Commission where Investor may
view the SEC Reports. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in all material respects in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended.

(i) Material Changes. Except as disclosed in the SEC Reports, since the date of
the latest audited financial statements included in the SEC Reports: (i) there
has been no event, occurrence or development that has had a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, except as disclosed in the SEC Reports (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders except in the ordinary course of business consistent with prior
practice, or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock except consistent with prior practice or
pursuant to existing Company stock option or similar plans, and (v) the Company
has not issued any equity securities to any officer, director or Affiliate,
except pursuant to existing Company stock option or similar plans or as
disclosed in the SEC Reports.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, the Subsidiaries or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which: (i) adversely affects or challenges the
legality, validity or enforceability of this Subscription Agreement or the
Securities or (ii) could, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of a breach of
fiduciary duty. The Company does not have pending before the Commission any
request for confidential treatment of information. There has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiaries under the Exchange Act or the Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary that could reasonably be expected to result in a Material Adverse
Effect.

 

7



--------------------------------------------------------------------------------

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
Material Contract (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case as could not have
a Material Adverse Effect.

(m) Permits. Except for construction, environmental and other permits required
to be obtained in the ordinary course of its business, the Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct its business as currently conducted, except where the failure to possess
such permits would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in all real and personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of any
liens, encumbrances or other restrictions. Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance except as set forth herein or in the SEC Reports.

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as currently conducted and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received a written notice that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. To the best of Company’s knowledge, such insurance
contracts and policies are accurate and complete. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(q) Transactions with Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) for reimbursement for expenses incurred on behalf of the Company, (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company or (iv) as otherwise disclosed in the SEC Reports.

(r) Internal Accounting Controls. Each of the Company and the Subsidiaries is in
material compliance with all provisions of the Sarbanes Oxley Act of 2002 which
are presently applicable to it and intends to comply with other applicable
provisions of the Sarbanes-Oxley Act that may become effective and applicable,
and the rules and regulations promulgated thereunder, upon the effectiveness and
applicability of

 

8



--------------------------------------------------------------------------------

such provisions with respect to the Company. Each of the Company and the
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of June 30, 2006 (such date, the “Evaluation Date”). The
Company presented in its Quarterly Report on Form 10-Q for the quarter ended
June 30, 2006 the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal controls (within the meaning of Item 308 of Regulation S-K
under the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting,
except as disclosed in the SEC Reports.

(s) Private Placement. Assuming the accuracy of the Investor representations and
warranties set forth in Section 3, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Investors as contemplated hereby.

(t) Application of Takeover Protections. Except with respect to any limitations
which could apply to the Investor pursuant to Section 203 under the Delaware
General Corporation Law, the Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under this Subscription Agreement, including without
limitation as a result of the Company’s issuance of the Securities and the
Investor’s ownership of the Securities and Underlying Shares.

(u) Disclosure. To the knowledge of the Company, all written statements provided
to the Investor regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company with respect to
the representations and warranties made herein are true and correct with respect
to such representations and warranties and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that the Investor
makes or has made no representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in this
Subscription Agreement (including its Exhibits).

(v) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
shareholder approval provisions in a manner that would require the registration
under the Securities Act of the Offering or, if then listed or quoted on a
trading market, that would be integrated with the Offering for purposes of the
rules and regulations of any trading market. The Company does not have any
registration statement pending before the Commission or currently under the
Commission’s review. Except pursuant to equity incentive plans filed as exhibits
to the SEC Reports, since April 1, 2006, the Company has not offered or sold any
of its equity securities or debt securities convertible into shares of Common
Stock.

(w) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

9



--------------------------------------------------------------------------------

(x) No General Solicitation. Neither the Company nor any Person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to each Investor in the Offering and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

(y) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(z) Accountants. The Company’s accountants are set forth in the SEC Reports. To
the Company’s knowledge, such accountants are an independent registered public
accounting firm as required by the Securities Act.

(aa) Indebtedness. The SEC Reports set forth all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $500,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $500,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.

(bb) No Disagreements with Accountants. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the accountants formerly or presently employed by the Company, that would,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

(cc) Listing and Maintenance Requirements. The Company’s Common Stock currently
trades on the American Stock Exchange. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the maintenance requirements necessary to maintain trading on the American
Stock Exchange. The Company has not received any delisting or listing inquiry
from the American Stock Exchange in the past twelve (12) months.

(dd) DTC Status. The Company’s current transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program. The current contact information
for such transfer agent is: American Stock Transfer & Trust Company, 59 Maiden
Lane, Plaza Level, New York, NY 10038, Tel: 212-936-5100, Fax: 718-921-8310,
Attn: Karen Lazar, klazar@amstock.com .

(ee) Independent Nature of Investors. The Company acknowledges that the
obligations of each Investor under the Subscription Agreements are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under the Subscription Agreements or other transaction documents. The
Company acknowledges that the decision of each Investor to purchase securities
pursuant to this Offering has been made by such Investor independently of any
other purchase and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of its Subsidiaries which may have made or given by
any other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions. The Company acknowledges that nothing
contained herein,

 

10



--------------------------------------------------------------------------------

or in any transaction document, and no action taken by any Investor pursuant
hereto or thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Subscription Agreements. The Company acknowledges that each Investor shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that each Investor has retained its own individual counsel with
respect to the transactions contemplated hereby. The Company acknowledges that
it has elected to provide all Investors with the same terms for the convenience
of the Company and not because it was required or requested to do so by the
Investors.

5. Registration Rights.

The Company grants registration rights to the Investor under the following terms
and conditions:

(a) The Company shall prepare and file, at its own expense, within twenty
(20) days of the Closing Date, a registration statement on Form S-3 (except if
the Company is not then eligible to register for resale the Registrable
Securities (as defined below) on Form S-3, in which case such registration shall
be on another appropriate form in accordance herewith and with the Securities
Act and the rules promulgated thereunder) under the Securities Act (the
“Registration Statement”) with the Commission sufficient to permit the
non-underwritten public offering and resale of all of the Shares and Warrant
Shares (as subject to adjustment) (the “Registrable Securities”) through the
facilities of all appropriate securities exchanges, if any, on which the
Company’s Common Stock is being sold or on the over-the-counter market if the
Company’s Common Stock is traded thereon; provided, however, that not less than
three (3) business days prior to the filing of the Registration Statement or any
related prospectus or any amendment or supplement thereto, the Company shall
(i) furnish to the Investor copies of all such documents proposed to be filed,
which documents will be subject to the reasonable review of the Investor, and
(ii) cause its officers and directors, counsel and independent certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of the Investor and its counsel, to conduct a reasonable
review of such documents.

(b) The Company will use its reasonable best efforts to cause such Registration
Statement to become effective within one hundred and twenty (120) days from the
Closing Date or, if earlier, within three (3) business days of Commission
clearance to request acceleration of effectiveness. The number of shares
designated in the Registration Statement to be registered shall include all of
the Registrable Securities and shall include appropriate language regarding
reliance upon Rule 416 to the extent permitted by the Commission. The Company
will notify the Investor of the date of effectiveness of the Registration
Statement prior to such date. The Company shall request that the effective time
of the Registration Statement be 4:00 p.m. Eastern Time on the effective date
and the Company shall file the final prospectus pursuant to Rule 424 of the
Securities Act no later than 9:00 a.m. Eastern Time on the business day
following the date the Registration Statement is declared effective by the
Commission. In the event that the number of shares so registered shall prove to
be insufficient to register the resale of all of the Registrable Securities,
then the Company shall be obligated to file, within thirty (30) days of notice
from any Investor, a further Registration Statement registering such remaining
shares and shall use its reasonable best efforts to prosecute such additional
Registration Statement to effectiveness within ninety (90) days of the date of
such notice. The Company shall not permit any securities other than the
Registrable Securities to be included in the Registration Statement.

(c) Except as otherwise provided in Section 5(k)(ii), below, the Company will
maintain the Registration Statement or post-effective amendment filed under the
terms of this Subscription Agreement effective under the Securities Act until
the earlier of (i) the date that all of the Registrable Securities have been
sold pursuant to such Registration Statement, (ii) all Registrable Securities
have been otherwise transferred to Persons who may trade such shares without
restriction under the Securities Act, and the Company has delivered a new
certificate or other evidence of ownership for such securities not bearing a
restrictive legend, or (iii) all Registrable Securities may be sold at any time,
without volume or manner of sale limitations pursuant to Rule 144(k) or any
similar provision then in effect under the Securities Act in the opinion of
counsel to the Company (the “Effectiveness Period”). The Company shall respond
as promptly as possible, but in no event later than fifteen (15) business days,
to any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and as promptly as possible provide the
Investor with true and complete copies of all correspondence from and to the
Commission relating to the Registration Statement.

 

11



--------------------------------------------------------------------------------

(d) If, at any time during which the Registration Statement required by
Section 5(a) above is not effective, the Company shall determine to proceed with
the preparation and filing of a registration statement pursuant to the
Securities Act in connection with the proposed offer and sale of any of its
securities by it or any of its security holders (other than a registration
statement on Form S-4, S-8, or other limited purpose form), the Company will
give written notice of its determination to do so to each Investor. Upon receipt
of a written request from any Investor, and subject to the last sentence of this
Section 5(d), within thirty (30) days after receipt of any such notice from the
Company, the Company will cause all such Registrable Securities requested by the
Investor to be included in such registration statement (together with a
Registration Statement required by Section 5(a), a “Registration Statement”),
all to the extent required to permit the sale or other disposition by such
Investor, of such shares. The obligation of the Company under this Section 5(d)
shall be unlimited as to the number of registration statements to which it
applies, unless the Effectiveness Period has ended, provided that there shall be
no duplication and any Registrable Shares which are already included in a
Registration Statement (other than a Registration Statement which has been
withdrawn) may not be included in any other Registration Statement.
Notwithstanding the foregoing, the Company shall have the right to postpone or
withdraw any registration effected pursuant to this Section 5(d). In addition,
if any registration effected pursuant to this Section 5(d) is a registered
public offering involving an underwriting, the Company shall so advise the
Investor as part of the written notice given pursuant to this Section 5(d). In
such event, the right of any Investor to include Registrable Securities in such
registration pursuant to this Section 5(d) shall be conditioned upon such
Investor’s execution of an underwriting agreement upon customary terms with the
underwriter or underwriters selected by the Company. Furthermore, if the lead
underwriter advises the Company that marketing factors require a limitation (or
elimination) of shares held by selling stockholders to be underwritten, the
number of Registrable Securities that may be included in such Registration
Statement and underwriting, if any, shall be allocated among all Investors and
other holders of registration rights requesting registration in proportion, as
nearly as practicable, to the respective number of shares of held by them and
for which they have registration rights on the date the Company gives the notice
specified in this Section 5(d).

(e) All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of the Registration
Statement, in making filings with NASD or NASDR (including, without limitation,
pursuant to NASD Rule 2710), and in complying with applicable federal securities
and Blue Sky laws (including, without limitation, all attorneys’ fees of the
Company) shall be borne by the Company. The Investor shall bear the cost of
underwriting and/or brokerage discounts, fees and commissions, if any,
applicable to the Registrable Securities being registered, as well as the fees
and expenses of their counsel. The Company shall use its reasonable best efforts
to qualify any of the Registrable Securities for sale in such states as any
Investor reasonably designates. However, the Company shall not be required to
qualify in any state which will require an escrow or other restriction relating
to the Company and/or the Investors, or which will require the Company to
qualify to do business in such state or require the Company to file therein any
general consent to service of process. The Company at its expense will supply
each of the Investors with one unbound copy of the applicable Registration
Statement and any prospectus included therein and other related documents.

(f) Certificates evidencing the Registrable Securities shall not contain any
legend: (i) following any sale of such Registrable Securities pursuant to Rule
144 or an effective Registration Statement, or (ii) if such Registrable
Securities are eligible for legend removal under Rule 144(k), or (iii) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). If all or any portion of a Preferred certificate or Warrant is
converted or exercised at a time when such Underlying Shares may be sold under
Rule 144(k) or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations thereof)
then such Underlying Shares shall be issued free of all legends. The Company
agrees that following the effectiveness of the Registration Statement or at such
time as such legend is no longer required under this Section 5(f) pursuant to an
applicable exemption from registration, it will, no later than three
(3) business days following the delivery by Investor to the Company’s transfer
agent of a certificate representing Registrable Securities accompanied by
appropriate stock power or other required documentation, as applicable, issued
with a restrictive legend (such third Business Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Investor a certificate representing
such shares that is free from all restrictive and other legends, in each case
without charge to the Investor other than customary transfer fees which may be
charged by the transfer agent or broker-dealer. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this
Section 5(f). Without limiting the Investor’s other legal remedies, the Company
shall immediately upon demand reimburse the Investor for the cost and losses
occasioned by any buy-in resulting from the Company’s failure to timely deliver
unlegended share certificates, provided Investor provides documentation
confirming such buy-in was initiated by Investor’s broker, securities custodian,
or other such outside party, and not by Investor.

 

12



--------------------------------------------------------------------------------

(g) In the event that (i) the Registration Statement is not filed with the
Commission within twenty (20) days of the Closing Date, (ii) such Registration
Statement is not declared effective by the Commission within the earlier of one
hundred and twenty (120) days from the Closing Date or a request for
acceleration of effectiveness is not submitted to the Commission within three
(3) business days of clearance by the Commission to request effectiveness,
(iii) such Registration Statement is not maintained as effective by the Company
for the Effectiveness Period (except as allowed by 5(k)(ii) below), (iv) trading
in the Common Stock shall be suspended or if the Common Stock is delisted from
the American Stock Exchange (or other principal exchange on which the Common
Stock is traded) for any reason for consecutive trading days exceeding five
(5) consecutive trading days, or (v) the additional Registration Statement
referred to in Section 5(b) is not filed within thirty (30) days or declared
effective within ninety (90) days as set forth therein (each a “Registration
Default”), then the Company will pay Investor (pro rated on a daily basis), as
partial compensation for such failure and not as a penalty one and one-half
percent (1.5%) of the purchase price of the Preferred purchased from the Company
and held by the Investor for the first month (or portion thereof) and one
percent (1%) for each month thereafter (or portion thereof) until such trading
is no longer suspended (in the case of clause (iv)), until the Registration
Statement has been filed (in the case of clause (i) and clause (v)), and in the
event of late effectiveness (in case of clause (ii) above) or lapsed
effectiveness (in the case of clause (iii) above), one and one-half percent
(1.5%) of the purchase price of the Preferred purchased from the Company and
held by the Investor for the first month (or portion thereof) and one percent
(1%) for each month thereafter (or portion thereof) (regardless of whether one
or more such Registration Defaults are then in existence, but without
duplication of such partial compensatory payments) until such Registration
Statement has been declared effective, provided, however, that in no event shall
such payments, in the aggregate, exceed ten percent (10%) of the initial
purchase price of the Preferred with respect to each Investor. Such compensatory
payments shall be made to the Investors in cash, no later than the fifth
business day following the month in which such Registration Default(s) occurred,
provided, however, that the payment of such amounts shall not relieve the
Company from its obligations to register the Registrable Securities pursuant to
this Section 5. Notwithstanding anything to the contrary contained herein, in no
event shall any liquidated damages be payable with respect to the Warrants or
the Warrant Shares.

(h) If the Company does not remit the payment to the Investor as set forth in
Section 5(g) above, the Company will pay the Investor interest at the rate of
12% per annum, or the highest rate permitted by law, if less, until such sums
have been paid in full, and reasonable costs of collection, including attorneys’
fees, in addition to the liquidated damages. The registration of the Registrable
Securities pursuant to this provision or payment of such compensatory amounts
shall not affect or limit the Investor’s other rights or remedies as set forth
in this Subscription Agreement or at law.

(i) In the event a Registration Statement is not effective at any time after one
(1) year following the issuance date of the Warrants (other than an Allowed
Delay, as defined in Section 5(k)(ii) below), the Warrants shall become
exercisable pursuant to a cashless exercise feature, and the Company shall cause
its counsel to issue such legal opinions as may be reasonably requested by the
Investor in connection with any sales of the Warrant Shares in accordance with
Rule 144 under the Securities Act in accordance with the procedures of
Section 5(f) above. The cashless exercise feature shall be the sole remedy for
any failure of such Registration Statement to be effective with respect to such
Warrant Shares.

(j) At all times after one (1) year following the Closing Date, the Company will
prepare and furnish to Investor and make publicly available in accordance with
Rule 144(c) such information as is required for Investor to sell the Registrable
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Person to sell such
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144. In addition, the Investor
shall be entitled to unlimited piggyback registration rights under Section 5(d)
above.

(k) In the case of each registration effected by the Company pursuant to any
section herein, the Company will keep each Investor advised in writing as to the
initiation of each registration and as to the completion thereof. At its
expense, the Company will:

 

13



--------------------------------------------------------------------------------

(i) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to a disposition of all securities covered by such
registration statement;

(ii) Notify the Investor at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing, and at the request of the Investors, prepare and furnish to them
a reasonable number of copies of a supplement or an amendment to such prospectus
as may be necessary so that, as thereafter delivered to the Investor, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing; provided that, for not more than (X) ten (10) consecutive
business days (or a total of not more than thirty (30) calendar days in any
twelve (12) month period) and (Y) up to an additional thirty (30) business days
(consecutive or not) in any twelve (12) month period only if such material
information relates to a merger or acquisition transaction, the Company may
suspend the use of a prospectus included in the Registration Statement if, in
the judgment of the Company, it is advisable to suspend use of such prospectus
due to pending material developments or other events that have not yet been
publicly disclosed and as to which the Company believes public disclosure would
be detrimental to the Company, or should the Company determine that a
post-effective amendment to the Registration Statement is otherwise required (an
“Allowed Delay”); provided, further, that the Company shall promptly (A) notify
each Investor in writing of the existence of any facts or circumstances giving
rise to an Allowed Delay (but in no event, without the prior written consent of
such Investor, shall the Company disclose to such Investor any facts or
circumstances constituting material non-public information) and (B) advise each
Investor in writing to cease all sales under such registration statement until
the termination of the Allowed Delay;

(iii) Use its commercially reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a registration statement,
and, if such an order is issued, to obtain the withdrawal of such order at the
earliest possible moment and to notify Investor (and, in the event of an
underwritten offering, the managing underwriter) of the issuance of such order
and the resolution thereof;

(iv) If NASD Rule 2710 requires any broker-dealer to make a filing prior to
executing a sale of Registrable Securities by an Investor, make an Issuer Filing
with the NASD Corporate Financing Department pursuant to NASD Rule 2710 and use
its reasonable best efforts to respond within five business days to any comments
received from NASD in connection therewith.

(v) Otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the Commission.

(l) To the extent Investor includes any Shares or Warrant Shares in a
registration statement pursuant to the terms hereof, the Company will indemnify
and hold harmless Investor, its directors and officers, and each Person, if any,
who controls Investor within the meaning of the Securities Act, from and
against, and will reimburse Investor, its directors and officers and each
controlling Person with respect to, any and all loss, damage, liability, cost
and expense to which Investor or such controlling Person may become subject
under the Securities Act or otherwise, insofar as such losses, damages,
liabilities, costs or expenses are caused by any untrue statement or alleged
untrue statement of any material fact contained in such registration statement,
any prospectus contained therein or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, damage, liability, cost or expense arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
Investor or any such controlling Person in writing specifically for use in the
preparation thereof, including, without limitation, any information set forth in
the Selling Securityholder Notice and Questionnaire attached hereto as Exhibit B
and completed by Investor.

 

14



--------------------------------------------------------------------------------

(m) To the extent Investor includes any Shares or Warrant Shares in a
registration statement pursuant to the terms hereof, Investor will indemnify and
hold harmless the Company, its directors and officers and any controlling Person
from and against, and will reimburse the Company, its directors and officers and
any controlling Person with respect to, any and all loss, damage, liability,
cost or expense to which the Company, its directors and officers or such
controlling Person may become subject under the Securities Act or otherwise,
insofar as such losses, damages, liabilities, costs or expenses are caused by
any untrue statement or alleged untrue statement of any material fact contained
in such registration statement, any prospectus contained therein or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was so made in reliance upon and in
conformity with written information furnished by or on behalf of the Investor
specifically for use in the preparation thereof (including, without limitation,
any information set forth in the Selling Securityholder Notice and Questionnaire
attached hereto as Exhibit B and completed by Investor) and provided further,
that the maximum amount that may be recovered from Investor shall be limited to
the amount of net proceeds received by Investor from the sale of such Shares or
Warrant Shares.

(n) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable hereunder to
the extent permitted by law, provided that (i) no contribution shall be made
under circumstances where the indemnifying party would not have been liable for
indemnification pursuant to the provisions hereof, (ii) no seller of securities
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any seller of
securities who was not guilty of such fraudulent misrepresentation, and
(iii) the amount of the contribution together with any other payments made in
respect of such loss, damage, liability or expense, by any seller of securities
shall be limited to the net amount of proceeds received by such seller from the
sale of such securities.

(o) The Investor will cooperate with the Company in connection with this
Subscription Agreement, including timely supplying all information and executing
and returning the Selling Securityholder Notice and Questionnaire attached
hereto as Exhibit B, and any other documents requested by the Company which are
required to enable the Company to perform its obligations to register the Shares
and the Warrant Shares.

6. Other Agreements of the Company and the Investor.

(a) Right to Pledge. The Company acknowledges and agrees that Investor may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Preferred,
Shares, Warrants or Warrant Shares to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and who
agrees to be bound by the provisions of this Agreement and, if required under
the terms of such arrangement, such Investor may transfer pledged or secured
Securities or Underlying Shares to the pledgees or secured parties. Such a
pledge would not be subject to approval by the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
Investor’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of such securities may reasonably
request in connection with a pledge of the Preferred, Shares, Warrants or
Warrant Shares.

(b) Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Underlying Shares may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial. The Company further acknowledges that
its obligations under this Subscription Agreement, including without limitation
its obligation to issue the Shares and Warrant Shares, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Investor and regardless of the dilutive effect that
such issuance may have on the ownership of the other stockholders of the
Company.

(c) Furnishing of Information. Until the earlier of (i) five (5) years from the
Closing Date or (ii) the date that all Preferred and Warrants issued in the
Offering have been converted, exercised, redeemed or expired, and all
Registrable Securities have been sold, the Company covenants to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.

 

15



--------------------------------------------------------------------------------

(d) Integration. The Company shall not sell, offer for sale or solicit offers to
buy any security (as defined in Section 2 of the Securities Act) the offer or
sale of which would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the
Offering or, if then listed or quoted on a trading market, that would be
integrated with the Offering for purposes of the rules and regulations of any
trading market.

(e) Exercise Procedures. The conversion procedures included in the Certificate
of Designations and included in the form of Notice of Conversion for the
Preferred and the form of Notice of Exercise included in the Warrant each set
forth the totality of the procedures required of the Investor in order to
convert its Preferred and exercise its Warrant, respectively. No additional
legal opinion or other information or instructions shall be required of the
Investor to convert its Preferred or exercise its Warrant. The Company shall
honor conversions of the Preferred and exercises of the Warrants and shall
deliver the underlying Shares or Warrant Shares, respectively, in accordance
with the terms, conditions and time periods set forth in this Subscription
Agreement, the Certificate of Designations of the Preferred, and the form of
Warrant.

(f) Shareholders Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that any Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving the Preferred, Shares, Warrants or Warrant Shares or under
any other agreement between the Company and the Investor. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act.

(g) Eligibility to Use Form S-3. The Company currently meets, and will take all
commercially reasonable actions to continue to meet, the “registrant
eligibility” requirements set forth in the general instructions to Form S-3
applicable to “resale” registrations on Form S-3 during the Effectiveness Period
(as defined in Section 5(c) hereof).

(h) Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder only for construction of energy and gas production
facilities, and for working capital, and not for the satisfaction of any
indebtedness for borrowed money (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices). The net proceeds
to the Company shall be net of an aggregate commission of 6% of the gross
proceeds payable to the Placement Agents, reimbursement to the Placement Agents
of accountable expenses incurred in connection with the Offering, and other
accountable fees and expenses payable by the Company in connection with the
Offering. The Company will not use any proceeds from the sale of the Securities
to redeem any Common Stock or securities convertible, exercisable or
exchangeable into Common Stock, or to settle any outstanding litigation.

(i) Indemnification of Investor. Subject to the provisions of this Section 6(i),
the Company will indemnify and hold the Investor and its directors, officers,
shareholders, partners, employees and agents (each, an “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Subscription Agreement or (b) any
action instituted against Investor, or its respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Investor, with
respect to any of the transactions contemplated by this Subscription Agreement
(unless such action is based upon a breach of such Investor’s representation,
warranties or covenants under this Subscription Agreement or any agreements or
understandings such Investor may have with any such stockholder or any
violations by the Investor of state or federal securities laws or any conduct by
such Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Investor Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of the Company and the
position of such Investor Party. The Company will not be liable to any Investor
Party under this

 

16



--------------------------------------------------------------------------------

Agreement (i) for any settlement by a Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by Investor in this
Subscription Agreement.

(k) Transfer and Tradability of the Shares and Warrant Shares. The Company shall
provide a transfer agent and registrar for all shares of its Common Stock,
including the Shares and Warrant Shares at least until such time as all the
Shares and Warrant Shares have been sold. The Company shall cause all of the
Shares and Warrant Shares to be listed or included for quotation on the American
Stock Exchange, or any other exchange or marketplace on which the Company’s
shares of Common Stock are listed or included for quotation in the future, at
least until the later of (i) five (5) years from the Closing and (ii) such time
as all the Shares and Warrant Shares have been sold by all of the Investors in
the Offering and there are no Warrants outstanding and unexercised.

(l) Future Priced Securities. From the date hereof until the date that less than
20% of the Warrants remain outstanding and unexercised, the Company shall be
prohibited from effecting or entering into an agreement to effect any financing
involving a “Variable Rate Transaction” unless the Company obtains express
written consent and authorization from the holders of at least seventy-five
percent (75%) of the then-outstanding and unexercised Warrants. The term
“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells (i) any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock (other than customary
anti-dilution protection and customary adjustments in connection with a merger
or share exchange).

(m) Carbon Credit Purchase Option and Bid Right. The Investors shall have the
option, pro rata based upon their respective initial purchase amounts hereunder,
to purchase up to five percent (5%) of Available CERs from Microgy, Inc., at a
price equal to ninety percent (90%) of the then-current market price for such
Available CERs (the “Purchase Option”). “Available CERs”, as used herein, means
any Certified Emission Reduction Credits (“CERs”) that are generated and owned
by Microgy, Inc. (“Microgy”) during the years 2007 through 2010, excluding
(i) any CERs which Microgy is required to give to (or give the economic benefit
of to) any other party (including, but not limited to, pursuant to any financing
arrangement) and (ii) any CERs derived from any projects under a Business
Development Agreement among the Company, Microgy, and Cargill, Incorporated
(including Cargill Emerging Business Accelerator Group or any of their
respective affiliates or subsidiaries). Investors shall further have a first
right to bid, pro rata based upon their respective initial purchase amounts
hereunder, to purchase up to the remaining ninety-five percent (95%) of
Available CERs not included in the Purchase Option, at the then-current market
price, subject to mutually agreeable terms and conditions between the Company
and each such Investor (“Bid Right”). In the event any Investor (x) shall waive,
in writing, its right to participate in the Purchase Option or Bid Right, or
(y) shall fail to consummate such Investor’s purchase pursuant to the Purchase
Option or Bid Right, then such Investor’s Purchase Option or Bid Right shall be
assigned pro rata among all other Investors participating in such Purchase
Option or Bid Right, based on the respective initial purchase amounts of such
participating Investors hereunder. Notwithstanding anything to the contrary
contained herein, in no event shall the Investors have the right to acquire, in
the aggregate, more than 15,000,000 metric tons of Available CERs hereunder.
Microgy, by executing the signature page hereto, acknowledges its agreement to
offer the Purchase Option and Bid Right to the Investors pursuant to the terms
of this paragraph (m).

(n) Right of First Refusal. For a period of one (1) year following the Closing
Date, the Company agrees to promptly notify each Investor in writing (a “Rights
Notice”) of the terms and conditions of any proposed private placement offering
of Common Stock or securities convertible or exercisable into shares of Common
Stock (“Subsequent Financing”), not including offerings pursuant to (i) equity
incentive plans established for the benefit of the Company’s employees,
consultants, officers or directors, (ii) warrants, or shares issuable upon
exercise thereof, issued to Cargill, Incorporated pursuant to the terms of any
Business Development Agreement or similar agreement entered into among the
Company, Microgy, Inc. and Cargill, Incorporated, (iii) other strategic
partnerships, (iv) mergers or acquisitions, or (v) public offerings; provided,
however, prior to delivering to each Investor a Rights Notice, the Company shall
first deliver to each Investor a written notice of its intention to effect a
Subsequent

 

17



--------------------------------------------------------------------------------

Financing (“Pre-Notice”) within three (3) trading days of receiving an
applicable offer, which Pre-Notice shall ask such Investor if it wants to review
the details of such financing. Upon the request of an Investor, and only upon a
request by such Investor within three (3) trading days of receipt of a
Pre-Notice, the Company shall promptly, but no later than two (2) trading days
after such request, deliver a Rights Notice to such Investor. The Rights Notice
shall grant Investors the right to purchase their pro rata portion, based on
their respective initial purchase amounts hereunder, of all or part of the
securities being offered in such Subsequent Financing, on the same, absolute
terms and conditions as contemplated by such Subsequent Financing, and shall be
delivered at least ten (10) business days prior to the closing of any such
Subsequent Financing. Each Investor will have ten (10) business days from the
date of the Rights Notice in which to advise the Company in writing whether it
intends to participate in such Subsequent Financing, and in what amounts, which
amount shall not exceed Investor’s purchase amount hereunder except as allowed
by the following sentence (unless otherwise agreed between the Company and
Investor without infringing on the rights of any other Investor hereunder). If
any Investor elects not to participate in such Subsequent Financing, the
purchase right granted to such Investor pursuant to its Rights Notice shall be
assigned pro rata among all other Investors participating in the Subsequent
Financing, based on the respective initial purchase amounts of such
participating Investors hereunder.

(o) Equal Treatment of Investors. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
such Person’s Subscription Agreement unless the same consideration is also
offered to all Investors in the Offering. For clarification purposes, this
provision constitutes a separate right granted to each Investor by the Company
and shall not in any way be construed as the Investors in the Offering acting in
concert or as a group with respect to the purchase, disposition or voting of the
Preferred, Shares, Warrants, Warrant Shares or otherwise.

(p) Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) as soon as practicable after the date of execution of this
Subscription Agreement. The Company shall also file with the Commission a
Current Report on Form 8-K (the “Form 8-K”) describing the material terms of the
transactions contemplated hereby (and attaching as exhibits thereto this
Agreement, the Certificate of Designations of the Preferred, the form of Warrant
and the Press Release) as soon as practicable following the date of this
Subscription Agreement but in no event more than four (4) business days
following the date of this Subscription Agreement, which Press Release and Form
8-K shall be subject to prior review and comment by the Investors.

(q) Disclosure of Material Information. The Company covenants and agrees that
neither it nor any other person acting on its behalf will provide any Investor
or its agents or counsel with any information that the Company believes
constitutes material non-public information (other than with respect to the
transactions contemplated by this Subscription Agreement), unless prior thereto
such Investor shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Investors shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

(r) Reservation of Shares. The Company shall at all times while the Securities
are outstanding reserve from its duly authorized capital stock a number of
shares of Common Stock required for issuance of the Shares and the Warrant
Shares.

7. Specific State Legends.

FOR NEW HAMPSHIRE RESIDENTS ONLY: NEITHER THE FACT THAT A REGISTRATION STATEMENT
OR AN APPLICATION FOR A LICENSE HAS BEEN FILED WITH THE STATE OF NEW HAMPSHIRE
NOR THE FACT THAT A SECURITY IS EFFECTIVELY REGISTERED OR A PERSON IS LICENSED
IN THE STATE OF NEW HAMPSHIRE CONSTITUTES A FINDING BY THE SECRETARY OF STATE
THAT ANY DOCUMENT FILED UNDER RSA 421-B OF THE NEW HAMPSHIRE UNIFORM SECURITIES
ACT IS TRUE, COMPLETE AND NOT MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT
THAT AN EXEMPTION OR EXCEPTION IS AVAILABLE FOR A SECURITY OR A TRANSACTION
MEANS THAT THE SECRETARY OF STATE HAS PASSED IN ANY WAY UPON THE MERITS OR
QUALIFICATIONS OF, OR RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON, SECURITY OR
TRANSACTION. IT IS UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO ANY PROSPECTIVE
PURCHASER, CUSTOMER OR CLIENT ANY REPRESENTATION INCONSISTENT WITH THE
PROVISIONS OF THIS PARAGRAPH.

 

18



--------------------------------------------------------------------------------

FOR FLORIDA RESIDENTS ONLY: EACH FLORIDA RESIDENT WHO SUBSCRIBES FOR THE
PURCHASE OF SECURITIES HEREIN HAS THE RIGHT, PURSUANT TO SECTION
517.061(11)(A)(5) OF THE FLORIDA SECURITIES ACT, TO WITHDRAW HIS SUBSCRIPTION
FOR THE PURCHASE AND RECEIVE A FULL REFUND OF ALL MONIES PAID WITHIN THREE
BUSINESS DAYS AFTER THE EXECUTION OF THIS SUBSCRIPTION AGREEMENT OR PAYMENT FOR
THE PURCHASE HAS BEEN MADE, WHICHEVER IS LATER. WITHDRAWAL WILL BE WITHOUT ANY
FURTHER LIABILITY TO ANY PERSON. TO ACCOMPLISH THIS WITHDRAWAL, A SUBSCRIBER
NEED ONLY SEND A LETTER OR TELEGRAM TO THE COMPANY AT THE ADDRESS SET FORTH IN
THIS SUBSCRIPTION AGREEMENT INDICATING HIS INTENTION TO WITHDRAW.

SUCH LETTER OR TELEGRAM SHOULD BE SENT AND POSTMARKED PRIOR TO THE END OF THE
AFOREMENTIONED THIRD BUSINESS DAY. IT IS ADVISABLE TO SEND SUCH LETTER BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ENSURE THAT IT IS RECEIVED AND ALSO
TO EVIDENCE THE TIME IT WAS MAILED. IF THE REQUEST IS MADE ORALLY, IN PERSON OR
BY TELEPHONE TO AN OFFICER OF THE COMPANY, A WRITTEN CONFIRMATION THAT THE
REQUEST HAS BEEN RECEIVED SHOULD BE REQUESTED.

FOR GEORGIA RESIDENTS ONLY THE SECURITIES OFFERED HEREBY ARE BEING ISSUED OR
SOLD IN RELIANCE ON PARAGRAPH (13) OF CODE SECTION 10-5-9 OF THE GEORGIA
SECURITIES ACT OF 1973, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT

FOR RESIDENTS OF ALL STATES: THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE
AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

8. Miscellaneous.

(a) Termination. The Investor agrees that he shall not cancel, terminate or
revoke this Subscription Agreement or any agreement of the Investor made
hereunder other than as set forth herein. The Company agrees that it shall not
cancel, terminate or revoke this Subscription Agreement or any agreement of the
Company made hereunder other than as set forth herein.

(b) Entire Agreement. This Subscription Agreement, together with the Certificate
of Designations, Preferences and Rights of the Preferred, the Warrants, the
schedules and exhibits hereto, contain the entire understanding of the Company
and the Investor with respect to the subject matter hereof.

(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:00 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:00 p.m. (New York City time) on any
Business Day, (c) the second Business Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be

 

19



--------------------------------------------------------------------------------

given. The address for such notices and communications shall be to the Investor
at his address set forth on the Investor Signature Page, to the Company at the
addresses set forth above, and to the Placement Agents at Westminster Securities
Corp., 100 Wall Street, 7th Floor, New York, NY 10005, and Canaccord Adams,
Inc., 101 Montgomery Street # 2000, San Francisco, CA 94104.

(d) Amendments; Waivers. No provision of this Subscription Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and each Investor in the Offering or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Subscription Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. Notwithstanding any of the representations, warranties, acknowledgments
or agreements made herein by the Investor, the Investor does not thereby or in
any manner waive any rights granted to the Investor under federal or state
securities laws.

(e) Construction. The headings herein are for convenience only, do not
constitute a part of this Subscription Agreement and shall not be deemed to
limit or affect any of the provisions hereof.

(f) Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Subscription Agreement or any rights or
obligations hereunder without the prior written consent of each Investor in the
Offering. Investor may assign any or all of its rights under this Subscription
Agreement to any Person to whom Investor assigns or transfers any of the
Preferred, Shares, Warrants or Warrant Shares, provided such transferee agrees
in writing to be bound, with respect to such transferred securities, by the
provisions hereof that apply to the Investor.

(g) No Third-Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 6(i).

(h) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Subscription
Agreement (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Subscription Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of this Subscription Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

(i) Survival. The representations and warranties contained herein shall survive
the Closing Date for a period of eighteen (18) months from the date hereof.

(j) Execution. In the event that any signature is delivered by facsimile
transmission or scanned as an image and deliver by electronic mail (e-mail),
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page were an original thereof.

 

20



--------------------------------------------------------------------------------

(k) Severability. If any provision of this Subscription Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Subscription Agreement shall not in any
way be affected or impaired thereby and the parties will attempt to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this
Subscription Agreement.

(l) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) this Subscription
Agreement, whenever Investor exercises a right, election, demand or option under
this Subscription Agreement or the Warrant, and the Company does not timely
perform its related obligations within the periods therein provided, then
Investor may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, in the case of a rescission of an exercise of a Warrant or conversion
of Preferred, Investor shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice or conversion notice.

(m) Replacement of Securities. If any certificate or instrument evidencing any
Preferred, Shares, Warrants or Warrant Shares is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement securities.

(n) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under this Subscription
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to Investor pursuant to this Subscription Agreement or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

(p) Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under this Subscription Agreement is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

(q) Publicity. The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Investors without the prior
written consent of the Investors, unless and until such disclosure is required
by law or applicable regulation, and then only to the extent of such
requirement. Notwithstanding the foregoing, the Investors acknowledge and agree
that the Company will file a Current Report on Form 8-K describing the
Subscription Agreements and disclosing the identity of the Investors, that
copies of the Subscription Agreements will be filed as exhibits to such report
and other filings the Company makes with the Commission, and that the identity
of the Investors will be set forth in any registration statement filed pursuant
to Section 5 of the Subscription Agreements.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

21



--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE FOR ENVIRONMENTAL POWER CORPORATION SUBSCRIPTION
AGREEMENT

Please print or type, Use ink only. (All Parties Must Sign)

The undersigned Investor hereby certifies that he (i) has received and relied
solely upon the SEC Reports and this Subscription Agreement and their respective
exhibits and schedules, (ii) agrees to all the terms and conditions of this
Subscription Agreement, (iii) meets the suitability standards set forth herein
and (iv) is a resident of the state or foreign jurisdiction indicated below.

Dollar Amount of Securities Subscribed for: $                         (1
Preferred and 5 Warrants @ $            )

 

 

Name of Investor (Print)

      If other than individual check one and indicate capacity of signatory
under the signature:      

Trust

 

     

Estate

Name of Joint Investor (if any) (Print)      

Uniform Gifts to Minors Act, State of                 

     

Attorney-in-fact

     

Corporation

 

     

Other

Signature of Investor             If Joint Ownership, Check one:      

Joint Tenants with Right of Survivorship

 

     

Tenants in Common

Signature of Joint Investor (if any)      

Tenants by the Entirety

     

Community by Property

 

      Capacity of Signatory (if applicable)       Backup Withholding Statement:

 

     

Please check this box only if the investor is subject to

backup withholding

Social Security or Taxpayer Identification Number             Foreign Person:
Investor Address:      

Please check this box only if the investor is a

nonresident alien, foreign corporation, foreign

partnership, foreign trust or foreign estate

 

 

Street Address

     

 

     

Country                              Passport #                             

 

City                                      
  State                        ZipCode           ID
#                                     ID Type                                
Telephone: (            )                                         Fax:
(            )       Email: ____________________________________      
Instructions for Delivery of Securities:      

Deposit to my Westminster brokerage account

     

Deliver to an alternate address:

Deliver to the address above

     

 

Broker:      

 

Westminster Registered Rep.                                         

      Other Investor Representative:                                          

The investor agrees to the terms of this Subscription Agreement and, as required
by the Regulations pursuant to the Internal Revenue Code, certifies under
penalty of perjury that (1) the Social Security Number or Taxpayer
Identification Number and address provided above is correct, (2) the investor is
not subject to backup withholding (unless the Backup Withholding Statement box
is checked) either because he has not been notified that he is subject to backup
withholding as a result of a failure to report all interest or dividends or
because the Internal Revenue Service has notified him that he is no longer
subject to backup withholding and (3) the investor (unless, the Foreign Person
box above is checked) is not a nonresident alien, foreign partnership, foreign
trust or foreign estate.

 

THE SUBSCRIPTION FOR SECURITIES OF ENVIRONMENTAL POWER CORPORATION BY THE ABOVE
NAMED INVESTOR(S) IS ACCEPTED THIS              DAY OF                     ,
2006.     MICROGY, INC. HEREBY ACKNOWLEDGES ITS OBLIGATION TO OFFER THE RIGHTS
TO THE ABOVE NAMED INVESTOR(S) PURSUANT TO SECTION 6(m) OF THIS SUBSCRIPTION
AGREEMENT. ENVIRONMENTAL POWER CORPORATION     MICROGY, INC. By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

22